Title: To James Madison from John Nicholas, 9 February 1806 (Abstract)
From: Nicholas, John
To: Madison, James


                    § From John Nicholas. 9 February, Albany. “I take the liberty of recommending Mr: Hallett a gentleman who lives in the same town that I do to your attention—he well deserves your hospitality. I do not however mean that you should shew it on any other ground than that of worth and gentlemanly manners—he cannot make obeisance to the government with a very good grace, as he is a very good federalist. In his room I tender you mine.”
                